 
_________________________
 
ASSET PURCHASE AGREEMENT
_________________________
 
 
DATED AS OF FEBRUARY 11, 2011
 
 
BY AND AMONG
 
 
BLACK CREEK SHIPPING COMPANY, INC.
(“Purchaser”)
and
BLACK CREEK SHIPPING HOLDING COMPANY, INC.
(“Purchaser Parent”)
 
AND
 
RESERVE HOLDINGS, LLC
and
BUCKEYE HOLDINGS, LLC
(collectively, the “Sellers”)
 
 
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made this 11th day of
February, 2011, by and among BLACK CREEK SHIPPING COMPANY, INC., a Delaware
corporation (“Purchaser”), BLACK CREEK SHIPPING HOLDING COMPANY, INC., a
Delaware corporation (“Purchaser Parent”), RESERVE HOLDINGS, LLC, a Wisconsin
limited liability company (“Reserve”), and BUCKEYE HOLDINGS, LLC, a Wisconsin
limited liability company (“Buckeye”).  Reserve and Buckeye are sometimes
hereafter referred to individually as a “Seller” and collectively as the
“Sellers”.
 
BACKGROUND
 
A.           Sellers are the owners of the barges “James L. Kuber” (O.N. 265360)
and “Lewis J. Kuber” (O.N. 264391) and the tugs “Victory” (O.N. 637185) and
“Olive L. Moore” (O.N. 227740) (each a "Vessel" and together the "Vessels").
 
B.           Sellers desire to sell the Vessels, including the right to use the
current names of the Vessels, together with all spare parts, equipment, fuel,
bunkers and lube inventories relating to the Vessels (the Vessels together with
such other assets, the "Assets"), and Purchaser desires to purchase such Assets
from Sellers on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties agree as follows:
 
ARTICLE I.
PURCHASE AND SALE
 
1.1           Agreement to Sell.  At the Closing (as defined in Article II),
Sellers shall sell, convey, assign, transfer and deliver to Purchaser, upon and
subject to the terms and conditions of this Agreement, all right, title and
interest of Sellers in and to the Assets, free and clear of all mortgages,
pledges, security interests, charges and claims.
 
1.2           Agreement to Purchase.  Upon and subject to the terms and
conditions of this Agreement and in reliance on the representations, warranties
and covenants of Sellers contained herein, Purchaser shall, at Closing, purchase
the Assets from Sellers in exchange for the Purchase Price (as defined in
Section 1.4).
 
1.3           Sale of Designated Assets Only.  Sellers shall sell, and Purchaser
shall purchase, only those assets specifically included in the definition of
"Assets," and no other assets of Sellers shall be sold to Purchaser pursuant to
this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4           Purchase Price, Payment, Allocation.
 
1.4.1           Purchase Price.  The Purchase Price (the “Purchase Price”) for
the Assets shall consist of the following: (i) cash in the amount of Thirty-Five
Million Five Hundred Thousand Dollars ($35,500,000), payable as provided in
Section 1.4.2(a) below, (ii) One Million Five Hundred Thousand Dollars
($1,500,000) by the issuance to Sellers of a promissory note of Purchaser Parent
in the form attached as Exhibit A hereto (the “Note”), (iii) cash in the amount
of Three Million Six Hundred Thousand Dollars ($3,600,000) payable as provided
in Section 1.4.2(b) below (such payments, the “Deferred Payments”) and (iv)
1,305,963 shares of common stock, par value $.0001 per share, of Rand Logistics,
Inc. (“Rand”), which equals the number of shares determined by dividing
$6,500,000 by the volume weighted average selling price of such common stock on
the NASDAQ Capital Market for the 20 trading days ending the trading day
immediately preceding the Closing Date (such number of shares, the “Stock
Consideration”).  The Purchase Price shall be allocated among the Assets in
accordance with Internal Revenue Code § 1060 and the Treasury Regulations
thereunder as described on Schedule 1.4.1 attached hereto, and Purchaser and
Sellers shall report, act and file all appropriate tax forms, including Internal
Revenue Service Form 8594, in all respects and for all purposes consistent with
such allocation.  Neither Purchaser nor Sellers shall take any position (whether
in audits, tax returns or otherwise) that is inconsistent with such allocation
unless required to do so by applicable law.
 
1.4.2           Payment of Cash Purchase Price.
 
(a)           The Purchase Price payable pursuant to 1.4.1(i) above shall be
paid as follows:
 
(i)  At the Closing, Purchaser shall wire transfer to Sellers in accordance with
its direction the amount of  $9,503,368.17; and
 
(ii) At the Closing, for the account of Sellers, Purchaser shall wire transfer
to GE Capital in accordance with the terms of the pay-off letters from such
entity with respect to indebtedness encumbering any of the Assets, an amount
equal to $25,996,631.83.
 
(b)           The Deferred Payments shall consist of 72 monthly payments of
Fifty Thousand Dollars ($50,000) each to be made by wire transfer by Purchaser
Parent to Sellers commencing April 15, 2011 and continuing on the same day of
each of the following 71 months.  Notwithstanding the foregoing, upon a sale of
the Assets or stock of Purchaser or Purchaser Parent (in each case other than to
an affiliate of Rand), all remaining Deferred Payments shall be accelerated and
paid by Purchaser Parent upon the closing of such sale.  Payment of the Deferred
Payments is subject to Section 7.18 below.
 
1.5           Assumed Liabilities.  Except as expressly set forth herein,
neither Purchaser nor any of its affiliates shall assume, by successorship or
otherwise, any liabilities or obligations of Sellers.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II.
CLOSING
 
The Closing (the “Closing”) of the sale and purchase of the Assets shall take
place at Nicolet National Bank, 111 N. Washington Street, Green Bay, Wisconsin,
54301, at 10:00 a.m., local time, on the third business day after all of the
conditions to Closing set forth in Article IV have been satisfied or waived by
the party entitled to waive the same, or at such place on such other date as may
be mutually agreed upon in writing by Purchaser and Seller, but in no event
later than February 14, 2011.  The date of the Closing is sometimes herein
referred to as the “Closing Date”.  On the Closing Date and at the time of
transfer of title to the Vessels, the Vessels will be docked at Marinette,
Wisconsin.  Purchaser shall pay the reasonable out of pocket costs to move the
Vessels, on or prior to the Closing Date, from Menominee, Michigan to Marinette,
Wisconsin, and pay the related docking charges, in accordance with the Protocol
of Delivery and Acceptance referred to in Section 4.1.7.   Sellers agree that on
the Closing Date the vessels will be crewed only with non-unionized personnel.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of Sellers.  Sellers, jointly and
severally, hereby represent and warrant to Purchaser that, except as set forth
on the Disclosure Schedule attached hereto (the “Disclosure Schedule”), which
Disclosure Schedule shall specifically identify the relevant subsection hereof
to which it relates and shall be deemed to be representations and warranties as
if made hereunder:
 
3.1.1           Legal Existence and Organization; Citizenship and Coastwise
Endorsements.  Each Seller is a limited liability company, duly organized,
validly existing and in good standing under the laws of Wisconsin; is duly
qualified to do business and is in good standing as a foreign entity in each
jurisdiction where the conduct of the business require it to be so
qualified.  Each Seller is a citizen of the United States as defined in 46
U.S.C. 50501 and the Vessels are duly and currently documented by the United
States Coast Guard with coastwise trade endorsements under 46 U.S.C. 12112 and
are entitled to operate in the United States coastwise trade.
 
3.1.2           Legal Power; Authorization; Enforceable Obligations.  Each
Seller has the legal power, authority and legal right to execute, deliver and
perform this Agreement and the other agreements, documents and instruments
required to be delivered by such Seller in accordance with the provisions hereof
(collectively, the “Seller’s Documents”).  The execution, delivery and
performance of the Seller’s Documents by each Seller have been duly authorized
by all necessary legal action.  This Agreement has been, and the other Seller’s
Documents will be, duly executed and delivered on behalf of each Seller; and
this Agreement constitutes, and the Seller’s Documents, when executed and
delivered, will constitute, the legal, valid and binding obligations of each
Seller enforceable against it in accordance with their respective terms.
 
 
3

--------------------------------------------------------------------------------

 
 
3.1.3           Validity of Contemplated Transactions, Etc.  Except as set forth
in the Disclosure Schedule, the execution, delivery and performance of this
Agreement by Sellers does not and will not violate, conflict with or result in
the breach of any term, condition or provision of, or require the consent of any
other person under, (a) any existing law, ordinance, or governmental rule or
regulation to which such party or the Vessels are subject, (b) any judgment,
order, writ, injunction, decree or award of any court, arbitrator or
governmental or regulatory official, body or authority which is applicable to
such party or the Vessels, (c) Sellers’ organizational documents, or (d) any
mortgage, indenture, agreement, contract, commitment, lease, plan, or other
instrument, document or understanding, oral or written, to which Sellers are a
party, by which Sellers may have rights or by which any of the Assets may be
bound or affected, or give any party with rights thereunder the right to
terminate, modify, accelerate or otherwise change the existing rights or
obligations of such parties thereunder.  No authorization, approval or consent
of, and no registration or filing with, any governmental or regulatory official,
body or authority is required in connection with the execution, delivery or
performance of the Seller’s Documents by either Seller.  There are no actions or
claims pending or threatened against Sellers or their affiliates that questions
the validity of this Agreement or any action taken or to be taken hereunder or
which seek to prohibit, enjoin or otherwise challenge any of the transactions
contemplated hereby.
 
3.1.4            No Third Party Options.  There are no existing (written or
oral) agreements, options, commitments or rights with, of or to any person to
acquire any of Sellers’ Assets, properties or rights included in the Assets or
any interest therein.
 
3.1.5           Tax and Other Returns and Reports.  All federal, state, local
and foreign tax returns, reports, statements and other similar filings required
to be filed by Sellers (the “Tax Returns”) with respect to any federal, state,
local or foreign taxes, assessments, interest, penalties, deficiencies, fees and
other governmental charges or impositions (including, without limitation, all
income tax, unemployment compensation, social security, payroll, sales and use,
excise, privilege, property, ad valorem, franchise, license, school, fuel and
any other tax or similar governmental charge or imposition under laws of the
United States or any state or municipal or political subdivision thereof or any
foreign country or political subdivision thereof) (the “Taxes”) have been filed
with the appropriate governmental agencies in all jurisdictions in which such
Tax Returns are required to be filed, and all such Tax Returns properly reflect
the liabilities of Sellers for Taxes for the periods, property or events covered
thereby.  All Taxes, including without limitation those which are called for by
the Tax Returns, or heretofore or hereafter claimed to be due by any taxing
authority from Sellers, have been properly accrued or paid.  Sellers have not
received any notice of assessment or proposed assessment in connection with any
Tax Returns and, to the knowledge of Sellers, there are no pending tax
examinations or audits of or tax claims asserted against Sellers or any of their
assets or properties.  Sellers have not extended, or waived the application of,
any statute of limitations of any jurisdiction regarding the assessment or
collection of any Taxes.  There are no tax liens (other than any lien for
current taxes not yet due and payable) on any of the assets or properties of
Sellers.  Sellers have no knowledge of any basis for any additional assessment
of any Taxes.  Sellers have made all deposits required by law to be made with
respect to employees’ withholding and other employment taxes, including without
limitation the portion of such deposits relating to taxes imposed upon Sellers.
 
 
4

--------------------------------------------------------------------------------

 
 
3.1.6           Title to Properties, etc.  Sellers have title to the Vessels and
at the Closing Purchaser will acquire, good, valid and marketable title to all
of the Assets free and clear of any lien, pledge, claim, charge, security
interest, mortgage, charter, lease, option, right of first refusal, right of
occupation or right to possession by a third person.  Each Vessel is equipped
with machinery, engines, instruments, bunker fuel, stores, rigging, anchors,
chains, cables, tackle, apparel, accessories, equipment, radio installation and
navigational equipment, inventory, spare parts and all other appurtenances
necessary for the operation of such Vessel in the ordinary course of business
consistent with past practices.  All permits (including without limitation
coastwise licenses, permits, certificates, registrations, approvals or other
authorizations) necessary to operate the Vessels as currently operated are valid
and current.  Each of the Vessels is in class free of outstanding
recommendations affecting class, with all valid class certificates.
 
3.1.7           Condition of Assets.  Sellers make no representations or
warranties, whether express or implied, regarding the operating physical
condition or repair of the Assets other that the Vessels are in the same
condition as when inspected by Purchaser, ordinary wear and tear excepted, and
Purchaser hereby acknowledges and agrees that the Assets are being purchased in
“as is, where is” condition in the same "as is, where is" condition as when
inspected by Purchaser, ordinary wear and tear excepted.
 
3.1.8           Labor Matters.  Neither Sellers nor any of their affiliates are
a party to or bound by any collective bargaining or similar agreement with any
labor organization which affects employment or work for hire, work rules or
practices on, or Seller's ability to sell, lease or transfer, the
Vessels.  Neither Sellers nor any of their affiliates have received written
notice of any grievance arising out of any collective bargaining agreement or
other grievance procedure against it which could affect employment or work for
hire on, or Seller's ability to sell, lease or transfer, the Vessels.
 
3.1.9           Compliance with Laws; Permits.  Sellers operates the Vessels in
material compliance with all laws and orders applicable to operation of the
Vessels in the manner in which they have been operated by Sellers.  Neither
Sellers nor their affiliates have received notification or other communication
from any governmental authority or other person asserting that the Vessels are
not operated  in compliance with any law or order, and to Sellers’ knowledge no
facts relating to Sellers and/or the Vessels exist which could reasonably give
rise to any claim that any such violation exists.  Sellers are in possession and
material compliance with, all permits required for the lawful operation of the
Vessels.
 
 
5

--------------------------------------------------------------------------------

 
 
3.1.10           Employee Plans.
 
(a)           For purposes of this Agreement, (i) “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended; (ii) “Employee Plan”
individually or “Employee Plans” collectively means (1) all "employee benefit
plans," as defined in Section 3(3) of ERISA, with respect to which Sellers or
any ERISA Affiliate sponsors, maintains, makes or has obligation to make
contributions thereto, or otherwise has any liability which in any case is
either (1) a “multiemployer plan” as defined in Section 3(37) or 4001 of ERISA
(a “Multiemployer Plan”), or (2) subject to Section 412 of the Internal Revenue
Code of 1986, as amended (the “Code”), Section 302 of ERISA or Title IV of
ERISA  (all of the above being hereinafter individually or collectively referred
to as "Employee Plan" or "Employee Plans," respectively); and (iii) “ERISA
Affiliate” means any other person or entity who, together with Seller,
constitutes or has constituted a single employer as described in Code Section
414(t).
 
(b)           Each Employee Plan which is not a Multiemployer Plan (a “Title IV
Plan”) has been maintained, operated, and administered in compliance with its
terms and any related documents or agreements and in compliance with all
applicable Laws (including, without limitation, ERISA and the Code, in each case
in all material respects.  With respect to each Employee Plan, all required
payments, premiums, contributions, distributions or reimbursements required to
have been made by Sellers or any ERISA Affiliate for all periods ending prior to
or as of the Closing have been made.
 
(c)           The transactions contemplated by this Agreement are not
transactions to evade or avoid liability (as described in Section 4069(a) or
4212(c) of ERISA).
 
(d)           Each Title IV Plan satisfies its “minimum funding standard” as
such term is defined in Section 302 of ERISA or Section 412.  No event has
occurred which has or could result in the imposition of a lien under Section
303(k) of ERISA or 430(k) of the Code, nor has any liability to the Pension
Benefit Guaranty Corporation (the “PBGC”) (except for payment of premiums) been
incurred with respect to any Title IV Plan.  No reportable event within the
meaning of Section 4043 of ERISA occurred with respect to any Title IV
Plan.  The transactions contemplated by this Agreement will not result in a
reportable event within the meaning of Section 4043 of ERISA with respect to any
Title IV Plan. No person or entity has not threatened or taken steps to
institute the termination of any Title IV Plan.
 
(e)           All contributions have been made on a timely basis to any
Multiemployer Plan that are required to be made by Sellers or any ERISA
Affiliate under the terms of any such plan or of any collective bargaining
agreement or by applicable Law; neither Sellers nor any ERISA Affiliate has
withdrawn or partially withdrawn from any Multiemployer Plan, incurred any
withdrawal liability with respect to any Multiemployer or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any Multiemployer Plan, and no condition has occurred which, if continued, could
result in a withdrawal or partial withdrawal from any Multiemployer Plan by
Sellers or any ERISA Affiliate, and neither of the Sellers nor any ERISA
Affiliate has received any notice that any Multiemployer Plan is in
reorganization or termination, that increased contributions may be required to
avoid a reduction in plan benefits or the imposition of any excise tax, that any
such plan is or has been funded at a rate less than that required under
Section 412 or Section 431 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent.
 
 
6

--------------------------------------------------------------------------------

 
 
3.1.11           Investment Representation.
 
(a)           Each Seller is an “accredited investor” as defined in Rule 501
under the Securities Act of 1933, as amended.
 
(b)           Each Seller has such knowledge and experience in financial, tax
and business matters and, in particular, investments in securities (including
significant prior experience in investments in restricted securities) so as to
enable each Seller to evaluate the merits and risks of the Stock Consideration
and to make an informed decision with respect thereto.
 
(c)           Each Seller represents that the Stock Consideration is being
acquired for each Seller’s own account, for investment and not with a view to
resale or distribution to others in whole or in part.   Each Seller has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Stock Consideration; and each Seller has no
plans to enter into any such agreement or arrangement.
 
(d)           Each Seller is aware that the Stock Consideration constitutes
“restricted securities” as that term is defined in Rule 144 of the general rules
and regulations under the Act.  Each Seller must bear the substantial economic
risks of the Stock Consideration indefinitely because none of the shares
included in the Stock Consideration may be sold, hypothecated or otherwise
disposed of unless subsequently registered under the Act and applicable state
securities laws or an exemption from such registration is available.  Each
Seller has adequate means of providing for its current financial needs and
foreseeable contingencies and has no need for liquidity of the investment in the
Stock Consideration for an indefinite period of time.
 
(e)           Each Seller understands that any and all certificates representing
the Stock Consideration and any and all securities issued in replacement thereof
or in exchange therefor shall bear the following legend or one substantially
similar thereto, which each Seller has read and understands:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           In addition, the certificates representing the Stock
Consideration, and any and all securities issued in replacement thereof or in
exchange therefor, shall bear such legend as may be required by the securities
laws of the jurisdiction in which each Seller resides and such other legends as
may be customarily included on Rand stock certificates.
 
3.1.12           Vessel Transportation Agreements.  The Disclosure Schedule sets
forth a true and correct list of each vessel transportation agreement, contract
of affreightment or similar agreement, written or oral,  pursuant to which
Sellers or any of their affiliates provides freight transportation services to
third parties (each such agreement a “VTA”).  Each VTA is in full force and
effect and, to Sellers’ knowledge, no default thereunder, or set of facts and
circumstances which is reasonably likely to result in a default thereunder,
exists.  Sellers have delivered to Purchaser true, complete and correct copies
of all VTAs.
 
3.1.13           Winter Work. Sellers have delivered to Purchaser true, complete
and correct lists of all amounts paid by KK Integrated Logistics, Inc. (“KKIL”)
and KK Integrated Shipping, Inc. (“KKIS”) prior to Closing for winter work
performed on the Vessels.  At Closing, Purchaser agrees to reimburse KKIL the
amount of $70,225.52 for amounts paid or work performed by KKIL prior to Closing
and to reimburse KKIS the amount of $230,652.44 for amounts paid or work
performed by KKIL prior to Closing.  Purchaser also agrees to pay for all
additional winter work authorized by Purchaser after Closing and to pay invoices
delivered after Closing for work performed prior to Closing, provided such work
had been discussed between Purchaser and Seller prior to Closing.
 
3.2           Representations and Warranties of Purchaser.  Purchaser represents
and warrants to Sellers as follows:
 
3.2.1           Existence.  Each of Purchaser and Rand is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
 
3.2.2           Power and Authorization.  Purchaser has the legal power,
authority and legal right to execute, deliver and perform this Agreement.  The
execution, delivery and performance of this Agreement by Purchaser have been
duly authorized by all necessary legal action.  This Agreement has been duly
executed and delivered by duly authorized officers of Purchaser and constitutes
the legal, valid and binding obligation of Purchaser enforceable against
Purchaser in accordance with its terms.
 
 
8

--------------------------------------------------------------------------------

 
 
3.2.3           Validity of Contemplated Transactions, Etc.  The execution,
delivery and performance of this Agreement by Purchaser does not and will not
violate, conflict with or result in the breach of any term, condition or
provision of, or require the consent of any other person under, (a) any existing
law, ordinance, or governmental rule or regulation to which Purchaser or Rand is
subject, (b) any judgment, order, writ, injunction, decree or award of any
court, arbitrator or governmental or regulatory official, body or authority
which is applicable to Purchaser or Rand, (c) the charter documents of Purchaser
or Rand or any securities issued by Purchaser or Rand, or (d) any mortgage,
indenture, agreement, contract, commitment, lease, plan, authorization, or other
instrument, document or understanding, oral or written, to which Purchaser is a
party or by which Purchaser may have rights or give any party with right
thereunder the right to terminate, modify, accelerate or otherwise change the
existing rights or obligations of Purchaser thereunder.  No authorization,
approval or consent of, and no registration or filing with, any governmental or
regulatory official, body or authority is required in connection with the
execution, delivery or performance of this Agreement by Purchaser.
 
3.2.4           Rand Common Stock.  The shares of the Rand common stock issued
to Sellers comprising the Stock Consideration will, when issued, be duly and
validly authorized, issued and delivered and fully paid and non-assessable, free
and clear of all liens (except for restrictions on transfer imposed by
applicable securities laws or as otherwise provided in Rand’s Certificate of
Incorporation).
 
3.2.6           Rand SEC Documents.  Rand has filed all reports, schedules,
forms, certifications, statements and other documents required to be filed by
Rand with the SEC since December 31, 2008 (the “Rand SEC Documents”).  All Rand
SEC Documents are available from the SEC on the EDGAR System.  As of its
respective date, except to the extent that any Rand SEC Document has been
revised, updated or superseded by a later filed Rand SEC Document, each Rand SEC
Document complied in all material respects with the requirements of the
Securities Exchange Act of 1934 (the “Exchange Act”) or the Securities Act, as
the case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to such Rand SEC Document, and did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The consolidated
financial statements of Rand included in the Rand SEC Documents comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with generally accepted accounting principles in the
United States (except, in the case of unaudited statements, as permitted by Form
10-Q) applied on a consistent basis during the periods involved (except as may
be indicated in the notes thereto) and present fairly, in all material respects,
the consolidated financial position of Rand as of the dates thereof and the
consolidated results of its operations and cash flows for the periods shown
(subject, in the case of unaudited statements, to normal year-end audit
adjustments and the absence of footnotes).  The principal executive officer of
Rand and the principal financial officer of Rand have made all certifications
required by the Sarbanes-Oxley Act with respect to the Rand SEC Documents.  For
purposes of the preceding sentence, “principal executive officer” and “principal
financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.  As used in this Section, the term “file” shall be broadly
construed to include any manner in which a document or information is furnished,
supplied or otherwise made available to the SEC.
 
 
9

--------------------------------------------------------------------------------

 
 
3.2.7           NASDAQ Capital Market Listing.  The shares of Rand common stock
currently trade on the NASDAQ Capital Market.
 
3.2.9           Rand Form S-3 Eligibility.  Rand meets the eligibility
requirements for use of Securities Act Form S-3 in accordance with the General
Instructions thereto in connection with the registration of the Stock
Consideration.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO THE CLOSING
 
4.1           Conditions Precedent to Purchaser’s Obligations.  All obligations
of Purchaser under this Agreement are, at Purchaser’s discretion, subject to the
fulfillment or satisfaction, at the times indicated herein, of each of the
following conditions precedent:
 
4.1.1           Representations and Warranties True as of the Closing Date.  The
representations and warranties of Sellers contained in this Agreement shall have
been true on the date hereof and shall be true on the Closing Date with the same
effect as though such representations and warranties were made as of such date.
 
4.1.2           Compliance with this Agreement.  Sellers shall have performed
and complied with all agreements and covenants required by this Agreement to be
performed or complied with by Sellers prior to or at the Closing.
 
4.1.3           No Threatened or Pending Litigation.  On the Closing Date, no
suit, action or other proceeding, or injunction or final judgment relating
thereto, shall be threatened or be pending before any court or governmental or
regulatory official, body or authority in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with this Agreement
or the consummation of the transactions contemplated hereby, and no
investigation that might result in any such suit, action or proceeding shall be
pending or threatened.
 
4.1.4           Satisfactory Inspection.  Prior to the Closing, Purchaser shall
have received an inspection report satisfactory to it and its lenders regarding
the condition of the Vessels, and the Vessels shall be in the same condition at
the Closing as they were in at the time of such inspection, ordinary wear and
tear excepted.
 
4.1.5           Financing.  At the Closing, Purchaser shall have received at
least $31,100,000 of debt financing on terms satisfactory to Purchaser.
 
4.1.6           Governmental Approvals.  All material approvals, consents and
waivers from any governmental entity required to permit the consummation of the
transactions contemplated by this Agreement shall have been obtained.
 
 
10

--------------------------------------------------------------------------------

 
 
4.1.7           Sellers’ Deliveries.  Sellers shall have delivered to Purchaser
at or prior to the Closing such bills of sale and assignments and other good and
sufficient instruments and documents of conveyance and transfer, in form
reasonably satisfactory to Purchaser and its counsel, including a Protocol of
Delivery and Acceptance identifying the Vessels by official number, and
specifying the date and time of transfer of ownership and risk of loss, as shall
be necessary and effective to transfer and assign to, and vest in, Purchaser
good, marketable and recordable title in and to the Assets free and clear of all
encumbrances.
 
4.2           Conditions Precedent to the Obligations of Seller.  All
obligations of Sellers under this Agreement are, at Sellers’ discretion, subject
to the fulfillment or satisfaction, prior to or at the Closing, of each of the
following conditions precedent:
 
4.2.1           Representations and Warranties True as of the Closing Date.  The
representations and warranties of Purchaser contained in this Agreement shall be
true on the Closing Date with the same effect as though such representations and
warranties were made as of such date.
 
4.2.2           Compliance with this Agreement.  Purchaser shall have performed
and complied with all agreements and covenants required by this Agreement to be
performed or complied with by Purchaser prior to or at the Closing.
 
4.2.3           Governmental Approvals.  All material approvals, consents and
waivers from any governmental entity required to permit the consummation of the
transactions contemplated by this Agreement shall have been obtained.
 
4.2.4           Purchaser Deliveries.  Purchaser shall have delivered to Sellers
(i) a stock certificate evidencing the shares comprising the Stock Consideration
(which certificate shall be appropriately legended to restrict transfer thereof
other than in accordance with applicable securities laws or exemptions therefrom
and other restrictions applicable to Rand stockholders), (ii) a registration
rights agreement in the form of Exhibit B hereto, (iii) the Note and (iv) a
guaranty of the Note and Deferred Payments in the form attached as Exhibit C
hereto.
 
ARTICLE V.
INDEMNIFICATION
 
5.1           General Indemnification Obligation of Seller.  From and after the
Closing, Sellers, jointly and severally, will reimburse, indemnify and hold
harmless Purchaser and its stockholders, directors, officers, agents,
affiliates, successors and assigns (a “Purchaser Party”) against and in respect
of:
 
(a)           any and all damages, losses, deficiencies, liabilities, costs and
expenses (including, without limitation, reasonable legal fees and expenses)
incurred or suffered by any Purchaser Party (“Purchaser Party Loss”) that result
from or arise out of:
 
 
11

--------------------------------------------------------------------------------

 
 
 
(i)
any and all liabilities and obligations of Sellers, including liabilities and
obligations arising out of the ownership or operation of the Assets prior to the
Closing;

 
 
(ii)
any and all actions, suits, claims, or legal, administrative arbitration,
governmental or other proceedings or investigations against any Purchaser Party
that relate to the Assets if the principal event giving rise thereto occurred
prior to the Closing;

 
 
(iii)
any breach or alleged breach of a VTA resulting from (a) the sale of the Vessels
pursuant to this Agreement or (b) the entering into of, or transactions
contemplated by, any Sub-Contracting Agreement (as defined below);

 
 
(iv)
each VTA but, in the case of a VTA which is either assigned to Purchaser or the
subject of a Sub-Contracting Agreement, solely to the extent such Purchaser
Party Loss relates to events which occurred on or prior to the date of such
assignment or other than during the term of such Sub-Contracting Agreement, as
applicable; or

 
 
(v)
any misrepresentations, breach of warranty or nonfulfillment of any agreement or
covenant on the part of Sellers under this Agreement.

 
5.2           General Indemnification Obligation of Purchaser.  From and after
the Closing, Purchaser will reimburse, indemnify and hold harmless Sellers and
their shareholders, directors, officers, agents, affiliates, successors and
assigns (a “Seller Party”) against and in respect of:
 
(a)           any and all damages, losses, deficiencies, liabilities, costs and
expenses (including, without limitation, reasonable legal fees and expenses)
incurred or suffered by any Seller Party (“Seller Party Loss”) that result from
or arise out of:
 
 
(i)
any and all liabilities and obligations of Purchaser arising out of the
ownership or operation of the Assets after the Closing;

 
 
(ii)
any and all actions, suits, claims, or legal, administrative arbitration,
governmental or other proceedings or investigations against any Seller Party
that relate to the Assets if the principal event giving rise thereto occurred
after the Closing;

 
 
(iii)
each VTA which is either assigned to Purchaser or the subject of a
Sub-Contracting Agreement, but solely to the extent such Seller Party Loss
relates to events which occurred after the date of assignment or during the term
of such Sub-Contacting Agreement, as applicable; or

 
 
12

--------------------------------------------------------------------------------

 
 
 
(iv)
any misrepresentations, breach of warranty or nonfulfillment of any agreement or
covenant on the part of Purchaser under this Agreement.

 
5.3           Defense of Claims.  If Purchaser seeks indemnity on behalf of a
Purchaser Party or Sellers on behalf of a Seller Party (the “Indemnitee”)
pursuant to this Article V, it shall give notice to all indemnifying parties
(the “Indemnitor”), as soon as reasonably practical after the Indemnitee has
received notice thereof, briefly describing the claim and providing a good faith
estimate of the amount of the claim if it is successful.  Within ten (10) days
of the date notice is given, the Indemnitor shall notify Indemnitee in writing
that the Indemnitor acknowledges its liability for defense and indemnity; the
Indemnitor denies all liability for indemnity or defense; or the Indemnitor
denies liability for indemnity but is willing to provide a defense to the
Indemnitee.  Defense of the claim shall be provided by counsel selected by the
Indemnitee, in the exercise of reasonable discretion, unless the Indemnitor
acknowledges full liability for indemnity and defense.  If the Indemnitor
acknowledges its liability for defense and indemnity and provides reasonable
evidence that the Indemnitor has the financial wherewithal to pay for both
indemnity and defense, any such claim shall not be settled without the consent
of the Indemnitor, which shall not be unreasonably withheld.  The parties to
this Agreement shall cooperate with each other in the defense of any claim
hereunder and shall make available to the party or parties defending the Claim
such materials and assistance relating thereto as is reasonably requested from
such person.
 
5.4           Survival.
 
5.4.1           General.
 
(a)           All covenants and agreements of Sellers contained in this
Agreement and all related rights to indemnification shall survive the Closing
until expiration of the applicable statute of limitations.  All representations
and warranties of Sellers contained in this Agreement and all related rights to
indemnification shall survive the Closing for a period of twelve (12) months;
provided that those representations and warranties contained in Sections 3.1.1,
3.1.2, 3.1.3, 3.1.4, 3.1.5, 3.1.6, 3.1.8 and 3.1.10 shall survive until
expiration of the applicable statute of limitations.
 
(b)           All representations, warranties, covenants and agreements of
Purchaser contained in this Agreement and all related rights to indemnification
shall survive the Closing until expiration of the applicable statute of
limitations.
 
5.4.2           Survival of Representations and Warranties until Final
Determination.  For each claim for indemnification hereunder regarding a
representation or warranty that is made before the expiration of the survival
period for indemnification with respect to such representation or warranty, such
claim and associated right to indemnification will not terminate until the final
determination and satisfaction of such claim.
 
 
13

--------------------------------------------------------------------------------

 
 
5.5           Limitations.
 
5.5.1           Threshold.  The Purchaser Parties shall not be entitled to
indemnification under Section 5.1 for breaches of Sellers’ representations and
warranties set forth in Section 3.1 unless and until the aggregate amount of
Purchaser Party Loss for all such beaches exceeds Fifty Thousand Dollars
($50,000), whereupon the Purchaser Parties shall be entitled to indemnification
for all Purchaser Party Loss, including amounts comprising the initial Fifty
Thousand Dollars ($50,000).
 
5.5.2           Offset Right.  The Purchaser shall be entitled to offset the
amount of any Purchaser Party Loss for which a Purchaser Party is entitled to
indemnification from and against, at Purchaser’s option (i) the Deferred
Payments and/or (ii) any amounts payable pursuant to the Note.
 
5.5.3           No Punitive Damages for Direct Claims.  Any Purchaser Party or
Seller Party bringing a direct claim against another party (other than a claim
for indemnification as a result of or in connection with a third party claim
brought against the party seeking indemnification) may not recover punitive
damages against the indemnifying party.
 
5.6           Exclusive Remedies; Rights to Specific Performance.
 
5.6.1           With regard to any and all claims for monetary losses related to
any breach or inaccuracy of the representations and warranties of this
Agreement, the Indemnitee’s right to indemnification under this Article V shall
be the Indemnitee’s exclusive remedy for any and all such claims (other than for
claims for fraud or intentional misrepresentation) and the Indemnitee shall not
be entitled to any other monetary remedy with regard thereto.
 
5.6.2           Notwithstanding the provisions of Section 5.6.1, the parties
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed by the parties in accordance
with their specific terms or were otherwise breached.  Accordingly, a party
shall be entitled to seek an injunction or injunctions, without the posting of
any bond, to prevent breaches of this Agreement by another party and to enforce
specifically the terms and provisions of this Agreement, in addition to any
other remedy to which such party is entitled at law or in equity (subject to any
specific limitations set forth in this Agreement).
 
ARTICLE VI.
POST-CLOSING MATTERS
 
6.1           Satisfaction of Conditions; Further Assurances.  Each party hereto
shall use its commercially reasonable efforts to allow the parties hereto to
seek satisfaction of the conditions precedent to the Closing.  Sellers, from
time to time after the Closing, at Purchaser’s request, will execute,
acknowledge and deliver to Purchaser such other instruments and will take such
other actions and execute and deliver such other documents, certifications and
further assurances as Purchaser may reasonably require to vest more effectively
in Purchaser, or to put Purchaser more fully in possession of, any of the
Assets, or to more fully effectuate any assignment to, and assumption by,
Purchaser pursuant Section 6.4 hereof.  Each of the parties hereto will
cooperate with the other and execute and deliver to the other parties hereto
such other instruments and documents and take such other actions as may be
reasonably requested from time to time by any other party hereto as necessary to
carry out, evidence and confirm the intended purposes of this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
6.2           Names of Vessels; Registry of Vessels.  For as long as any amounts
remain unpaid under Section 1.4.2(c) above, Purchaser agrees to retain the
existing name of the barges, James L. Kuber and Lewis J. Kuber.  Purchaser shall
keep the Vessels under American Registry so long as Purchaser is fulfilling
transportation services under any VTA with Carmeuse Lime & Stone.
 
6.3           Audited Financial Statements.  Immediately following the Closing
Date, Sellers shall cause their independent public accounting firm (the
“Accounting Firm”) to commence an audit (the “Audit”) of such portion of KK
Integrated Shipping, LLC’s (“KKIS”) financial statements for its fiscal years
ended December 31, 2009 and 2008 and, to the extent requested by Purchaser,
December 31, 2010, that represents the assets, liabilities, shareholder's
equity, revenue, expenses, income and cash flows associated with KKIS's direct
or indirect operation of the Vessels during such fiscal years (and such other
information as may be required to enable Rand to comply with Item 9.01 of
Exchange Act Form 8-K and any related regulations (“Securities Laws Filing
Obligations”)) (such audited financial statements, the "Audited Statements"),
and use their best efforts to ensure the completion of the Audit within sixty
days after the Closing Date.  The Audited Statements will have been prepared in
accordance with KKIS's and Sellers’ books and records and in accordance with
generally accepted accounting principles in the United States.  All reasonable
documented third party expenses incurred by Sellers or their affiliates in
connection with the Audit, including reasonable documented fees of the
Accounting Firm, shall be paid by Purchaser.  Sellers shall provide Purchaser
with copies of the Audited Statements (as well as unaudited financial statements
prepared on the same basis for such interim periods that may be required to
enable Rand to comply with Securities Laws Filing Obligations) together with all
related work papers, and any other information as may be required to enable Rand
to comply with Securities Laws Filing Obligations, and generally provide
Purchaser with reasonable access to the Accounting Firm and Audit
process.  Sellers shall cause the Accounting Firm to provide any consents or
reports as may be required to enable Purchaser to comply with Securities Laws
Filing Obligations.  Purchaser shall not be permitted to use the Audited
Statements (or unaudited interim financial statements) for any purpose and shall
hold the Audited Statements (and unaudited interim financial statements) in
confidence; provided, however, that Rand shall be permitted to include such
Audited Statements (and unaudited interim financial statements and consents or
reports of the Accounting Firm) in its Form 8-K and other filings with the
Securities and Exchange Commission (“SEC”) if, after consultation with the SEC,
it is determined by Rand that inclusion of such Audited Statements (and
unaudited interim financial statement and consents and reports of the Accounting
Firm) is required by applicable securities laws or rules and regulations of the
SEC.  Sellers shall cooperate with and assist in any inquiries by Rand, Rand's
independent public accounting firm or the SEC in connection with the Audited
Statements and their inclusion in Rand’s Form 8-K and other filings with the
SEC.
 
 
15

--------------------------------------------------------------------------------

 
 
6.4           Assignment and Assumption of VTA’s.  Sellers shall use their
commercially reasonable efforts following the Closing to obtain the consent of
each counterparty to a VTA to the assignment of each such VTA to
Purchaser.  Upon receipt of any such consent, the applicable VTA shall be
assigned to Purchaser pursuant to an Assignment and Assumption Agreement
substantially in the form attached hereto as Exhibit D.  At the Closing,
Purchaser shall enter into a Sub-Contracting Agreement with respect to each VTA
in the form attached hereto as Exhibit E (each a "Sub-Contracting Agreement").
 
6.5           Listing of Stock Consideration.  Purchaser shall cause Rand to use
its commercially reasonable efforts to list the shares of Rand common stock
comprising the Stock Consideration on the NASDAQ Capital Market as soon as
reasonably practicable under the rules thereof.
 
6.6           Assignment and Assumption of Purchase Orders.  At the Closing,
Sellers shall, and shall cause their affiliates to, assign to Purchaser each of
the Purchase Orders and all of Sellers and such affiliates rights thereunder,
and Purchaser shall assume all obligations of Sellers or their affiliates under
such Purchase Orders, all pursuant to assignment and assumption documentation
reasonably acceptable to the parties.
 
6.7           Covenant Not to Compete.   For the period of five (5) years from
and after the Closing Date, neither Sellers nor any of their affiliates,
principals or members shall engage, directly or indirectly, as an owner,
operator, consultant, investor, lender or otherwise, in the business of
providing commercial shipping services on the Great Lakes utilizing self
unloading dry bulk vessels; provided, however, that no owner of less than one
percent (1%) of the outstanding stock of any publicly trade corporation shall be
deemed to engage in the commercial shipping business solely by reason of such
ownership.  If the final judgment of a court of competent jurisdiction declares
that any term or provision of this Section 6.2 is invalid or unenforceable, the
parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.
 
ARTICLE VII.
MISCELLANEOUS
 
7.1           Termination.
 
7.1.1           Causes.  Anything herein or elsewhere to the contrary
notwithstanding, this Agreement may be terminated by written notice of
termination at any time on or before the Closing Date only as follows:
 
(a)           by mutual consent of Sellers and Purchaser;
 
(b)           by Purchaser or Sellers if, in the case of Purchaser, there has
been a material misrepresentation or breach of warranty of Sellers set forth
herein (or any schedule delivered pursuant hereto), or, if in the case of
Sellers, there has been a material misrepresentation or breach of warranty in
any representation or warranty of Purchaser set forth herein.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           by Sellers if any of the covenants or conditions set forth in
Sections 4.2 have not been fulfilled by Purchaser as of the Closing Date,
provided that such failure is not attributable to a breach of the terms hereof
by Sellers.
 
(d)           by Purchaser if any of the covenants or conditions set forth in
Sections 4.1 have not been fulfilled by Sellers as of the Closing Date, provided
that such failure is not attributable to a breach of the terms hereof by
Purchaser.
 
7.1.2           Effect of Termination.  In the event of the termination and
abandonment hereof pursuant to the provisions of this Section 7.1, except for
the obligations of the parties set forth in Sections 7.2, 7.4 and 7.6 to 7.14,
this Agreement shall become void and have no effect, without any liability on
the part of any of the parties or their directors or officers or stockholders in
respect of this Agreement, unless the termination was the result of the
representations and warranties of a party being materially incorrect when made
or the material breach by such party of a covenant hereunder in which event such
other party shall be entitled to pursue such remedies for breach as permitted
under applicable law.
 
7.2           Brokers’ and Finders’ Fees.
 
7.2.1           For Sellers.  Sellers represent and warrant to Purchaser that
all negotiations relative to this Agreement have been carried on by it directly
without the intervention of any person, who may be entitled to any brokerage or
finder’s fee or other commission in respect of this Agreement or the
consummation of the transactions contemplated hereby, and Sellers agree to
indemnify and hold harmless Purchaser against any and all claims, losses,
liabilities and expenses which may be asserted against or incurred by it as a
result of Sellers’ dealings, arrangements or agreements with any such person.
 
7.2.2           For Purchaser.  Purchaser represents and warrants to Sellers
that all negotiations relative to this Agreement have been carried on by it
directly without the intervention of any person who may be entitled to any
brokerage or finder’s fee or other commission in respect of this Agreement or
the consummation of the transactions contemplated hereby, and Purchaser agrees
to indemnify and hold harmless Sellers against any and all claims, losses,
liabilities and expenses which may be asserted against or incurred by it as a
result of Purchaser’s dealings, arrangements or agreements with or any such
person.
 
7.3           Sales, Transfer and Documentary Taxes, Etc.  Purchaser shall pay
all federal, state and local sales, documentary and other transfer taxes, if
any, due as a result of the purchase, sale or transfer of the Assets and
Purchaser shall indemnify, reimburse and hold harmless Sellers in respect of the
liability for payment of or failure to pay any such taxes or the filing of or
failure to file any reports required in connection therewith.
 
7.4           Expenses.  Except as otherwise provided in this Agreement and
hereunder, each party hereto shall pay its own expenses incidental to the
preparation of this Agreement, the carrying out of the provisions of this
Agreement and the consummation of the transactions contemplated hereby.
 
 
17

--------------------------------------------------------------------------------

 
 
7.5           Assignment and Binding Effect.  This Agreement may not be assigned
prior to the Closing by any party hereto without the prior written consent of
the other parties; provided, however, that Purchaser shall be permitted to
assign its rights and obligations under this Agreement (i) to any of its
affiliates or (ii) as a collateral assignment to any lender providing financing
of the Purchase Price hereunder.
 
7.6           Waiver.  Any term or provision of this Agreement may be waived at
any time by the party entitled to the benefit thereof by a written instrument
duly executed by such party.  Any such written waiver shall not imply a waiver
as to any other term, condition, circumstance or occasion nor estop any party
from enforcing any term, condition, right or remedy not expressly so
waived.  Failure of a party to insist upon adherence to any term or condition of
this Agreement on any occasion shall not be considered a waiver or deprive that
party of the right thereafter to insist upon adherence to that term or condition
or any other term or condition of this Agreement.
 
7.7           Notices.  Any notice or communication under this Agreement shall
be in writing and delivered (by hand, telecopy, telegraph, telex or courier) or
deposited in the United States mail (first class, registered or certified),
postage fully prepaid and addressed as stated below.  Notice by United States
mail shall be deemed given on the 3rd day after its deposit.  Notice by
telecopy, telegraph or telex shall be deemed given (i) on the day sent provided
such notice is sent by 5:00 p.m. on such date, or (ii) on the succeeding day if
sent after 5:00 p.m.  Notice by hand delivery or courier shall be deemed given
on the first business day when such delivery is first attempted.  Either party
may, from time to time, specify as its address for purposes of this Agreement
any other address upon the giving of ten (10) days notice thereof to the other
party in the manner required by this paragraph.  This paragraph shall not
prevent the giving of written notice in any other manner, but such notice shall
be deemed effective only when and as of its actual receipt at the proper address
and by the proper addressee.
 
To Sellers:
 
Reserve Holdings, LLC
501 4th Avenue
Menominee, MI  49858
Fax:  906-863-7302
Tel:  906-863-7811
Attn:  Thomas J. Kuber
 
With a copy to:
 
Godfrey & Kahn, S.C.
333 Main Street, Suite 600
Green Bay, WI  54301
Fax:  920-436-7988
Tel:  920-432-9300
Attn:  William J. Plummer, Esq.
 
 
18

--------------------------------------------------------------------------------

 
 
To Purchaser:
 
Black Creek Shipping Company, Inc.
c/o Hyde Park Holdings LLC
500 Fifth Avenue, 50th Floor
New York, NY  10110
Fax:  212-644-3450
Tel:  212-644-6262
Attn: President
 
With a copy to:
 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022
Fax: 212-940-8776
Tel: 212-940-8800
Attn: Todd J. Emmerman, Esq.
 
7.8           Governing Law.  This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of Delaware
without regard to the conflicts of law provisions thereof.
 
7.9           No Benefit to Others.  The representations, warranties, covenants
and agreements contained in this Agreement are for the sole benefit of the
parties hereto and, in the case of Article VI hereof, the other parties
certified to indemnity or defense, and their heirs, executors, administrators,
legal representatives, successors and assigns, and they shall not be construed
as conferring any rights on any other persons.
 
7.10           Headings, Gender and “Person”.  All section headings contained in
this Agreement are for convenience of reference only, do not form a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement.  Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.  Any reference to a “person” herein shall include an individual, firm,
corporation, partnership, trust, governmental authority or body, association,
unincorporated organization or any other entity.
 
7.11           Schedules.  All Schedules referred to herein are intended to be
and hereby are specifically made a part of this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
7.12           Jurisdiction; Waive of Jury Trial.  Sellers and Purchaser consent
to the jurisdiction and venue of the state and federal courts located in
Wilmington, Delaware, with respect to any legal action, in tort or contract,
arising directly or indirectly from this Agreement or the relationship created
hereby.  This provision shall not bar enforcement of a provisional,
extraordinary, in-rem or post-judgment remedy in any court whose original
jurisdiction is essential or exclusive as to that remedy, despite the above
consent to jurisdiction.  SELLERS AND PURCHASER IRREVOCABLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION , PROCEEDING OR COUNTER CLAIM (WHETHER BASED ON
CONTRACT TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.
 
7.13           Counterparts.  This Agreement may be executed in any number of
counterparts and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument.  This Agreement shall become binding when one or more counterparts
taken together shall have been executed and delivered by the parties.  It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.
 
7.14           Severability.  In the event that any provision of this Agreement
shall be held to be invalid or unenforceable by any court of competent
jurisdiction, such provision shall be interpreted so as to comply with the
ruling of such court and such holding shall in no way affect, invalidate, or
render unenforceable any other provision hereof.
 
7.15           Publicity.  No public release or announcement concerning the
transactions contemplated hereby shall be issued by any party prior to or after
the Closing Date without the prior consent (which consent shall not be
unreasonably withheld) of the other parties, except: (a) in any documents
utilized in connection with Purchaser’s financing for the transactions
contemplated herein; and (b) as such release or announcement may be required by
law, in which case the party required to make the release or announcement shall
allow the other party reasonable time to comment on such release or announcement
in advance of such issuance.
 
7.16           Independent Obligations.  The obligations of Purchaser and
Purchaser Parent hereunder and under any documents or instruments deliverable by
either such party pursuant hereto, are, in each case, independent and several
obligations of such party and not obligations of the other or of any other
affiliate of such party whether or not such affiliate is a party to this
Agreement.
 
7.17           Collection and Enforcement Expenses.  Purchaser Parent shall
reimburse Sellers for all reasonable legal and other costs, expenses and fees
incurred by Sellers in connection with collecting the Deferred Payments or
enforcing Purchaser Parent's obligation to pay the Deferred Payments.
 
7.18           Subordination of Deferred Payments.  Purchaser Parent, for itself
and its successors, covenants and agrees, and each holder of the Subordinated
Indebtedness (as hereinafter defined), by such holder's acceptance thereof,
likewise covenants and agrees, that the payment of the Subordinated Indebtedness
is hereby expressly subordinated, to the extent and in the manner immediately
hereinafter set forth, in right of payment to the prior payment in full in cash
of all Senior Indebtedness (as hereinafter defined).  For all purposes hereof, a
payment or distribution on account of the Subordinated Indebtedness may consist
of cash, property or securities, by set-off or otherwise, and a payment or
distribution on account of the Subordinated Indebtedness shall include, without
limitation, any redemption, purchase or other acquisition of the Subordinated
Indebtedness.  The subordination provisions herein set forth are made for the
benefit of the holders of the Senior Indebtedness (the “Senior Creditors”), and
such holders may proceed to enforce such provisions.
 
 
20

--------------------------------------------------------------------------------

 
 
"Subordinated Indebtedness" means all the Deferred Payments and any amount owed
in respect thereof in accordance with the terms of this Agreement.
 
"Senior Indebtedness" shall mean (i) all indebtedness, obligations and
liabilities of any and every kind and nature now existing or hereafter arising,
contingent or otherwise, of the Purchaser or Purchaser Parent under, in
connection with, or evidenced by, that certain Credit Agreement, dated as of the
date hereof, between Purchaser, Purchaser Parent and General Electric Capital
Corporation, as lender and agent (the "Agent") (as from time to time amended,
modified, restated, refunded or replaced, the "Credit Agreement"), including,
without limitation, all guaranteed principal, premium (if any), interest
(including Post-Petition Interest, as hereafter defined), fees, costs, expenses
and liabilities provided for therein and any renewals, extensions, modifications
and refundings of such indebtedness and (ii) any indebtedness, obligations and
liabilities of any and every kind and nature hereafter arising, contingent or
otherwise, incurred by Purchaser or Purchaser Parent in replacement of, or in
connection with a refinancing of, the indebtedness, obligations and liabilities
under the Credit Agreement, whether or not held by the holders of the Credit
Agreement in whole or in part; provided, however, that, prior to the Lapse Date
(as defined below), the total principal amount of Senior Indebtedness to which
the Subordinated Indebtedness shall be subordinated in accordance with this
Section 7.18 shall not exceed $35,000,000.  "Post-Petition Interest" shall mean
interest accruing in respect of Senior Indebtedness after the commencement of
any bankruptcy, insolvency, receivership or similar proceedings by or against
Purchaser or Purchaser Parent, at the rate applicable to such Senior
Indebtedness pursuant to the Credit Agreement or other document governing the
Senior Indebtedness, whether or not such interest is allowed as a claim
enforceable against Purchaser or Purchaser Parent in a bankruptcy case under
Title 11 of the United States Code, and any other interest that would have
accrued but for the commencement of such proceedings.
 
(a)           Distribution on Dissolution, Liquidation and Reorganization.  Upon
any distribution of assets of the Purchaser Parent, upon any foreclosure,
dissolution, winding up or liquidation of the Purchaser Parent, whether
voluntary or involuntary, or upon any reorganization, readjustment, arrangement
or similar proceeding relating to the Purchaser Parent, or any of its property,
and whether in bankruptcy, insolvency or receivership proceedings or otherwise,
or upon an assignment for the benefit of creditors or any other marshalling of
the assets and liabilities of the Purchaser Parent or otherwise or upon any
exercise by the Senior Creditors of any of their rights and remedies under any
document evidencing Senior Indebtedness,
 
(i)           the holders of all Senior Indebtedness shall be entitled to
receive payment in full in cash of the Senior Indebtedness before the holder or
holders of the Subordinated Indebtedness are entitled to receive any payment
with respect to the Subordinated Indebtedness; and
 
 
21

--------------------------------------------------------------------------------

 
 
(ii)           any payment or distribution of assets of the Purchaser Parent of
any kind or character, whether in cash, property or securities or by set-off or
otherwise, to which the holder or holders of the Subordinated Indebtedness would
be entitled except for the provisions hereof (except for any distribution of
securities which are subordinated ("Exchange Securities"), to at least the same
extent as the Subordinated Indebtedness, to the payment of all Senior
Indebtedness or securities issued in exchange for Senior Indebtedness then
outstanding) shall be paid by the liquidating trustee or agent or other person
making such payment or distribution, whether a trustee in bankruptcy, a receiver
or liquidating trustee or otherwise, directly to the Agent to the extent
necessary to make payment in full in cash of all Senior Indebtedness remaining
unpaid, after giving effect to any concurrent payment or distribution to the
holders of such Senior Indebtedness, and, if any holder of Subordinated
Indebtedness does not file a proper claim or proof of debt therefor prior to
thirty (30) days before the expiration of the time to file such claim, then the
Senior Creditors are hereby authorized and empowered to demand, sue for, collect
and receive every such payment or distribution described herein.
 
(b)           Default Under Senior Indebtedness.  Unless the foregoing paragraph
(a) shall be applicable: (x) prior to the Lapse Date, upon the occurrence and
continuance of a Triggering Event (as hereafter defined) or (y) from and after
the Lapse Date, upon the occurrence and continuance of an Event of Default, then
(i) no payment or distribution of any assets of the Purchaser Parent of any kind
or character, whether in cash, property or securities or by set-off or
otherwise, shall be made by or on behalf of the Purchaser Parent on account of
the Subordinated Indebtedness and (ii) no holder of Subordinated Indebtedness
will take action to accelerate the Subordinated Indebtedness or commence, cause
the commencement of, participate in or support any action or proceeding (whether
at law or in equity) against the Purchaser Parent or any subsidiary to recover
all or any part of the Subordinated Indebtedness or any action to commence or
prosecute any bankruptcy or similar proceedings in respect of the Purchaser
Parent or any subsidiary (unless the Agent shall have agreed in writing in
advance to, and shall have joined in, such proceeding), until the date such
Triggering Event or Event of Default, as applicable, shall have been cured or
waived in writing or shall have ceased to exist and any acceleration of such
Senior Indebtedness shall have been rescinded or annulled or such Senior
Indebtedness shall have been paid in full in cash, after which (subject to the
other provisions of this paragraph (b)) the Purchaser Parent shall resume making
any and all required payments in respect of the Subordinated Indebtedness,
including all accrued and unpaid payments.
 
The “Lapse Date” means the date which is the later of (i) the date as of which
the obligations under the Note shall have been satisfied in full and (ii) the
date as of which the indebtedness under the Credit Agreement is replaced or
refinanced.
 
A “Triggering Event” means an event of default with respect to the Senior
Indebtedness resulting from or arising out of (i) failure of the obligor
thereunder to pay any principal, interest or other amounts when due and payable
thereunder, (ii) the breach of any financial covenant applicable to the Senior
Indebtedness or (iii) the commencement, whether voluntarily or involuntarily, of
any bankruptcy proceeding with respect to Purchaser Parent or any of its
subsidiaries, or of any event which constitutes, or after notice or lapse of
time or both would constitute such an event of default, or if the making of any
payment on account of the Subordinated Indebtedness would create such an event
of default.
 
 
22

--------------------------------------------------------------------------------

 
 
An “Event of Default” means any event of default with respect to the Senior
Indebtedness or of any event which constitutes, or after notice or lapse of time
or both would constitute such an event of default, or if the making of any
payment on account of the Subordinated Indebtedness would create such an event
of default.
 
(c)           Payment Remittance.  In the event that, notwithstanding the
foregoing, any payment or distribution of assets of the Purchaser Parent, or any
payment by or on behalf of the Purchaser Parent, of any kind or character,
whether in cash, property or securities or by set-off or otherwise, prohibited
by any of the foregoing paragraphs (a) or (b) shall be paid to or received by
any holder of Subordinated Indebtedness, then and in such event such payment or
distribution shall be held in trust for the benefit of the Senior Creditors and
paid over and delivered forthwith to the Agent, for application to the payment
of all Senior Indebtedness remaining unpaid until all such Senior Indebtedness
shall have been paid in full in cash.
 
(d)           Subrogation.  If any amount payable in respect of the Subordinated
Indebtedness is paid over to the Senior Creditors, then subject to the payment
in full in cash of all Senior Indebtedness, the holder or holders of the
Subordinated Indebtedness shall be subrogated to the rights of the holders of
Senior Indebtedness to receive payments or distributions of cash, property or
securities of the Purchaser Parent applicable to Senior Indebtedness until the
principal of and interest on the Subordinated Indebtedness shall be paid in full
and, for the purposes of such subrogation, no such payments or distributions to
the Senior Creditors of cash, property or securities otherwise distributable to
the holder or holders of the Subordinated Indebtedness shall, as between the
Purchaser Parent, its creditors other than the holders of Senior Indebtedness,
and the holder or holders of the Subordinated Indebtedness, be deemed to be a
payment by the Purchaser Parent to or on account of Senior Indebtedness.
 
(e)           Delivery of Instruments; Notice from the Purchaser Parent.  If any
holder of Subordinated Indebtedness does not file a proper claim or proof of
debt in the form required in any proceeding referred to above prior to thirty
(30) days before the expiration of the time to file such claim in such
proceeding, then the holder of any such Senior Indebtedness shall be hereby
irrevocably appointed the agent and attorney-in-fact (in its own name or in the
name of any holder of any Subordinated Indebtedness or otherwise), but shall
have no obligation, to execute, verify, deliver and file any such proofs of
claim, consents, assignments or other instruments for or on behalf of such
holder.
 
Each holder of the Subordinated Indebtedness agrees that, while it shall retain
the right to vote its claim and otherwise act in any bankruptcy, insolvency or
similar proceedings related to the Purchaser Parent (including, without
limitation, the right to vote to accept or reject any plan of partial or
complete liquidation, reorganization, arrangement, composition or extension),
such holder will not take any acts or vote in any way so as to contest the
enforceability of the subordination provisions set forth herein.
 
 
23

--------------------------------------------------------------------------------

 
 
(f)           Notice of Certain Events.  The Purchaser Parent shall give prompt
written notice to the holders of the Subordinated Indebtedness and the Senior
Creditors of any dissolution, winding up, liquidation, reorganization,
readjustment, arrangement or similar proceeding, assignment for the benefit of
creditors, or any marshalling of assets and liabilities, in respect of the
Purchaser Parent, and shall also give prompt written notice to each such person
of any event or condition which, pursuant to the subordination provisions set
forth herein, prevents payment by the Purchaser Parent on account of the
Subordinated Indebtedness.
 
(g)           Reliance re Identification of Persons.  Upon any distribution of
assets of the Purchaser Parent or payments by or on behalf of the Purchaser
Parent referred to herein, the holders of the Subordinated Indebtedness shall be
entitled to rely upon any order or decree of a court of competent jurisdiction
in which any proceedings of the nature referred to in paragraph (a) hereof are
pending and upon a certificate of the debtor in possession, bankruptcy trustee,
liquidating trustee or agent or other Person making any distribution to the
holders of the Subordinated Indebtedness for the purpose of ascertaining the
Persons entitled to participate in such distribution, the holders of the Senior
Indebtedness and other indebtedness of the Purchaser Parent, the amount thereof
or payable thereon, and all other facts pertinent thereto.
 
(h)           Reliance on Subordination.  Each holder of the Subordinated
Indebtedness by its acceptance hereof acknowledges and agrees that the foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each Senior Creditor to acquire and continue to hold the Senior
Indebtedness and such holder of the Senior Indebtedness shall be deemed
conclusively to have relied on such subordination provisions in acquiring and
continuing to hold such Senior Indebtedness and shall be deemed a third party
beneficiary of such provisions.
 
(i)           Waiver and Consent.  Each holder of the Subordinated Indebtedness
waives any and all notice of the acceptance of these provisions or of the
creation, renewal, refinancing, replacement, extension or accrual, now or at any
time in the future, of any Senior Indebtedness or of the reliance of the holders
of the Senior Indebtedness on these provisions.  Each holder of the Subordinated
Indebtedness acknowledges and agrees that (i) the subordination provisions set
forth herein shall be specifically enforceable against such Persons by the
holders of the Senior Indebtedness, and (ii) without notice to or further assent
by it, the Senior Indebtedness may from time to time, in whole or in part, be
renewed, replaced, refinanced, extended, increased, refunded or released by the
holders thereof, as they may deem advisable, that the loan agreements and any
other instruments or documents executed and delivered in connection therewith
may be amended, modified, supplemented, replaced or terminated, that any
collateral security for any such Senior Indebtedness may from time to time, in
whole or in part, be exchanged, sold, or surrendered by the holders thereof, as
they may deem advisable, and that such holders may take any other action they
may deem necessary or appropriate in connection with the Senior Indebtedness,
all without in any manner or to any extent impairing or affecting the
obligations of the Purchaser Parent to the holders of the Subordinated
Indebtedness.
 
 
24

--------------------------------------------------------------------------------

 
 
(j)           Subordination Unaffected by Certain Events.  The rights set forth
herein of the holders of the Senior Indebtedness as against each holder of the
Subordinated Indebtedness shall remain in full force and effect without regard
to, and shall not be impaired or affected by:
 
(i)           any act or failure to act on the part of the Purchaser Parent; or
 
(ii)           any extension or indulgence in respect of any payment or
prepayment of the Senior Indebtedness or any part thereof or in respect of any
other amount payable to any holder of the Senior Indebtedness; or
 
(iii)           any amendment, modification, replacement, refinancing or waiver
of, or addition or supplement to, or deletion for, or compromise, release,
consent or other action in respect of, any of the terms of any Senior
Indebtedness or any other agreement which may be made relating to any Senior
Indebtedness; or
 
(iv)           any exercise or nonexercise by any holder of Senior Indebtedness
of any right, power, privilege or remedy under or in respect of such Senior
Indebtedness or the Subordinated Indebtedness or any waiver of any such right,
power, privilege or remedy or any default in respect of such Senior Indebtedness
or the Subordinated Indebtedness, or any receipt by any holder of Senior
Indebtedness of any security, or any failure by such holder to perfect a
security interest in, or any release by such holder of, any security for the
payment of such Senior Indebtedness; or
 
(v)           any merger or consolidation of the Purchaser Parent or any of its
subsidiaries into or with any of its subsidiaries or into or with any other
Person, or any sale, lease or transfer of any or all of the assets of the
Purchaser Parent or any of its subsidiaries to any other Person; or
 
(vi)           the absence of any notice to, or knowledge by, any holder of the
Subordinated Indebtedness of the existence or occurrence of any of the matters
or events set forth in the foregoing clauses (i) through (v).
 
(k)           Reinstatement of Subordination.  The obligations of each holder of
the Subordinated Indebtedness under the subordination provisions set forth
herein shall continue to be effective, or be reinstated, as the case may be, as
to any payment in respect of any Senior Indebtedness that is rescinded or must
otherwise be returned by the holder of such Senior Indebtedness upon the
occurrence or as a result of any proceeding, all as though such payment had not
been made.
 
 
25

--------------------------------------------------------------------------------

 
 
(L)           No Impairment.  It is understood that the provisions set forth
herein are and are intended solely for the purpose of defining the relative
rights of the holder or holders of the Subordinated Indebtedness, on the one
hand, and the holders of Senior Indebtedness, on the other hand.  Nothing
contained herein is intended to or shall impair, as between the Purchaser
Parent, its creditors other than the holders of Senior Indebtedness, and the
holder or holders of the Subordinated Indebtedness, the obligation of the
Purchaser Parent, which is unconditional and absolute, to pay to the holder or
holders of the Subordinated Indebtedness the principal of and interest on the
Subordinated Indebtedness as and when the same shall become due and payable in
accordance with its terms, or to affect the relative rights of the holder or
holders of the Subordinated Indebtedness and creditors of the Purchaser Parent
other than the holders of Senior Indebtedness.
 


 
 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first written above.
 
SELLERS:
 
RESERVE HOLDINGS, LLC
     
By: 
KK INTEGRATED SHIPPING, LLC
its sole member
     
By: 
/s/ Thomas J. Kuber    
Thomas J. Kuber, Manager
       

 
BUCKEYE HOLDINGS, LLC
     
By: 
KK INTEGRATED SHIPPING, LLC
its sole member
     
By: 
/s/ Thomas J. Kuber    
Thomas J. Kuber, Manager
       

 
PURCHASER:
 
BLACK CREEK SHIPPING COMPANY, INC.
     
By: 
/s/ Joseph W. McHugh, Jr.    
Name: Joseph W. McHugh, Jr.
Title: Vice President
       

 
PURCHASER PARENT:
 
BLACK CREEK SHIPPING HOLDING COMPANY, INC.
     
By: 
/s/ Joseph W. McHugh, Jr.    
Name: Joseph W. McHugh, Jr.
Title: Vice President
       

 
 
27

--------------------------------------------------------------------------------

 
 
GUARANTY
 
The undersigned hereby guaranties the performance of all covenants and
obligations of the Purchaser contained in the foregoing Asset Purchase
Agreement.  No act or thing need occur to establish the liability of the
guarantor hereunder.  This is an absolute, unconditional and continuing guaranty
and shall continue to be in full force and binding upon the guarantor regardless
of revocation.  Guarantor will pay or reimburse Sellers for all costs, expenses
and attorneys fees paid or incurred by Sellers in endeavoring to enforce this
Guaranty.
 
IN WITNESS WHEREOF, the undersigned has executed this Guaranty on the 11th day
of February, 2011.
 
RAND LOGISTICS, INC.
       
By: 
/s/ Joseph W. McHugh, Jr.  
Title: 
Vice President and Chief Financial Officer
       

 
 
 

--------------------------------------------------------------------------------

 
 
GUARANTY
 
The undersigned hereby guaranties the performance of all covenants and
obligations of Sellers contained in the foregoing Asset Purchase Agreement.  No
act or thing need occur to establish the liability of the guarantor
hereunder.  This is an absolute, unconditional and continuing guaranty and shall
continue to be in full force and binding upon the guarantor regardless of
revocation.  Guarantor will pay or reimburse Purchaser for all costs, expenses
and attorneys fees paid or incurred by Purchaser in endeavoring to enforce this
Guaranty.
 
IN WITNESS WHEREOF, the undersigned has executed this Guaranty on the 11th day
of February, 2011.
 
KK Integrated Shipping, LLC
       
By: 
/s/ Thomas J. Kuber  
Title: 
Manager
       

 
 